Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not show or fairly teach a patient conveyance apparatus having a frame with the patient conveyance apparatus having an elongate direction and a transverse direction and the frame supporting a patient carrying portion, the patient carrying portion comprising a backrest which is moveable between a generally upright raised position and a relatively reclined lowered position and with the frame including a first arm mounting from which a first arm extends and a second arm mounting from which a second arm extends, with each of the first arm and the second arm having an outer handle and each of the first arm and the second arm being movable relative to the frame about a first axis and about a second axis, with the first axis being oriented in the transverse direction and the second axis being generally perpendicular to the first axis, and with each of the first arm and the second arm being moveable between a stowed position in which the arm is located beneath the backrest and an operative position in which the arm extends to the rear of the backrest, and with each of the first arm and the second arm being moveable between its stowed position and its operative position when the backrest is in either of the raised position and the lowered position.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                    /MICHAEL SAFAVI/                                                                               Primary Examiner, Art Unit 3631                                                                                                                         











MS
February 26, 2021